Citation Nr: 1746210	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO. 10-31 632	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a heart disorder, to include hypertrophic obstructive cardiomyopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974 with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In December 2014, the Board issued a decision that denied these claims. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a February 2016 Joint Motion for Remand (JMR) submitted by the Veteran and the Secretary of VA (parties), the Court vacated the Board's decision and remanded the claims back to the Board. The parties found that the Board had provided inadequate reasons or bases for finding that the Veteran was not entitled to a medical examination. Specifically, the parties found that the Board incorrectly asserted that "competent evidence" is required to show an indication that the Veteran's disability may be associated with the Veteran's service, as laid out in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The Veteran was afforded a VA examination in October 2016 and addendum medical opinions were provided in April 2017 and May 2017.

In July 2016, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's hypertension did not have its onset in during a period of active duty, to include ACDUTRA and INACDUTRA, was not manifested to a compensable degree within one year of his active duty service that involved 90 days or more, and is not otherwise related to any period of service.

2. The Veteran's heart disorder, to include hypertrophic obstructive cardiomyopathy, did not have its onset in during a period of active duty, to include ACDUTRA and INACDUTRA, was not manifested to a compensable degree within one year of his active duty service that involved 90 days or more, and is not otherwise related to any period of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a heart disorder, to include hypertrophic obstructive cardiomyopathy, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2016, the Board remanded the claims for clarification of the Veteran's service dates and verification of all periods of ACDUTRA and INACDUTRA. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994). It appears that earning records from the Defense Finance and Accounting Service (DFAS) have been associated with the claims file. VA also provided a list of the Veteran's periods of ACDUTRA and INACDUTRA. The Board notes that the Veteran's Social Security Administration records have been associated with the claims file, pursuant to the July 2016 Board remand.

Furthermore, the Veteran's representative contended in a June 2017 informal hearing presentation that VA opinions provided for the Veteran's claimed disabilities in November (October) 2016 and April 2017 are inadequate because the VA examiners failed to provide detailed rationales and asserted that the VA examiner (a physician's assistant) lacked the education and training of a medical specialist and thus his opinions have substantially less probative value. The Board notes that the May 2017 addendum medical opinion was provided by a medical doctor. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, performed physical examinations, and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant. See Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) (physician's assistant was competent to perform examination). The Board may assume a that VA medical examiner is competent. See Cox, 20 Vet.App. at 569; Hilkert v. West, 12 Vet.App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error). The opinions provided include a discussion of the facts in this case, medical principles, and a thorough rationale, where the examiner provided screenshots of the medical records that substantiated her opinion. The Veteran has not offered competent and probative evidence in support of his assertions to persuade the Board that the October 2016, April 2017, or May 2017 VA examiners were not competent to render the opinions sought. Thus, the Board finds the opinions provided in November 2016, April 2017, and May 2017 to be adequate.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

"Active military, naval, or air service" includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA. ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Basically, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year. It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year. These drills are deemed to be part-time training.

National Guard duty, however, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of his/her state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor." See Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. Id.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Cardiovascular-renal disease, including hypertension, are chronic conditions listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See38 U.S.C.A. § 1101; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). Moreover, presumptive service connection does not apply to claims predicated on ACDUTRA and INACDUTRA service, only instead active duty. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).
In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Hypertension

The Veteran contends that service connection for hypertension is warranted because it was incurred in service or a result of service. Specifically, in an October 2009 statement, the Veteran asserted that his high blood pressure (hypertension) was caused by physical exertion endured during his National Guard service.

The October 2016 VA examination report indicates an October 2016 diagnosis of hypertension. When asked if the Veteran's initial diagnosis of hypertension was confirmed by blood pressure readings taken 2 or more times on at least three, different days, the examiner checked "unknown." It should be noted that Note (1) to 38 C.F.R. § 4.104, DC 7101 states hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three, different days. For the purposes of 38 C.F.R. § 4.104, the term hypertension means that the diastolic blood pressure is predominately 90mm. or greater and isolated systolic hypertension means that the systolic blood pressure is predominately 160mm. or greater with a diastolic blood pressure of less than 90mm. 

The Veteran's service treatment records from his period of service from May 1972 to May 1974 are silent for any diagnosis or treatment of hypertension or symptoms of high blood pressure. The Veteran's May 1972 entrance examination revealed no complaints, diagnosis, treatment, injury or events related to hypertension and the clinical evaluation was normal for all bodily systems including the heart and vascular system. The Veterans blood pressure was within a normal range of 136/84 (systolic/diastolic). In the accompanying report of medical history, the Veteran also reported that he was in "good" health and specifically denied any heart trouble; palpitation or pounding heart; and high or low blood pressure. When the Veteran was examined at service separation in March 1974, his blood pressure was reported as 123/82. The clinical evaluation was normal for all bodily systems including the heart and vascular system. In the accompanying report of medical history, the Veteran also reported that he was in "good" health and specifically denied any heart trouble; palpitation or pounding heart; and high or low blood pressure. 

The medical evidence proffered shows treatment for hypertension as early as April 2001. A VA medical record from that time reflects that the Veteran's blood pressure was 176/88 and that he reported his blood pressure was "usually lower than that" but had been told in the past that he has "borderline hypertension." The Veteran's elevated blood pressure was noted, and he was instructed to have it checked periodically for consideration of treatment. A February 2004 VA medical record indicates that the Veteran's "continued" treatment for hypertension included Atenolol 12.5mg daily. This treatment is decades after the Veteran's May 1974 service separation. The medical and lay evidence does not show that the Veteran's hypertension had its onset during his period of service from 1972 to 1974 or manifested to a degree of 10 percent disabling or more within one year from his May 1974 separation from service, and a finding that it is related to service, to include on a presumptive basis, is not warranted. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

The Board has reviewed the record, including service treatment records and post-service medical records, for any indication that his hypertension could have been caused by or was a result of active duty service and finds no such indication or relationship is demonstrated. The Veteran does not contend that a specific in-service injury or event caused his hypertension nor does he offer a medical opinion from a qualified medical professional providing a nexus between his hypertension and service. 

The Veteran was afforded a VA examination in October 2016. The VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's current hypertension incurred in or was caused by in-service injury, event, or illness. The examiner provided the rationale that it is less likely that a temporary duty or isolated "physical exertion" is the etiology of the condition.

An addendum VA medical opinion was provided in May 2017. The VA examiner indicated that she reviewed the active duty and presumptive period medical records with care and consideration in her determination and that it is less likely than not that the Veteran's claimed hypertension is related to and/or was aggravated by his active duty and/or presumptive period following military period. The examiner cited to the Veteran's service treatment records, including dental records, May 1972 entrance and March 1974 separation examinations, which were negative for any lay statements, diagnosis, treatment, or events related to hypertension. In her report, the examiner wrote that she acknowledged the Veteran's contention that his current heart disorder is the result of physical exertion with high blood pressure, as well as a heart murmur he endured during National Guard service, and stated that the ACDUTRA and INACDUTRA medical notes were negative for clinical signs and symptoms related to hypertension complications resulting from physical exertion endured during National Guard service. The examiner, therefore, found that it is less likely than not that the Veteran's claimed hypertension had its onset during or was caused or aggravated by or is otherwise related to his ACDUTRA and INACDUTRA training and/or became disabled from a myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA training. The Board accords this medical opinion high probative value because of the detailed findings, which findings were based on the evidence of record and medical principles.

The Veteran has attempted to establish a nexus through his own lay assertions that his hypertension was caused by or related to service; however, the Veteran has not demonstrated competency to offer opinions as to the etiology of his hypertension and has not offered probative and competent medical evidence to support his assertions on medical etiology. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. at 462. Hypertension requires specialized training for determinations as to diagnosis and causation, therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his hypertension and service. 

The Board has considered evidence that showed that the Veteran was not treated for hypertension until decades after service. VA examiners in October 2016 and May 2017 have opined that the Veteran's current hypertension is less likely than not caused by or a result of military service to include his contention that his current heart disorder is the result of physical exertion during National Guard service. The Board finds that the Veteran's hypertension did not manifest in service, and is not etiologically related to his active duty military service. Accordingly, service connection for hypertension on a direct basis is not warranted.

The preponderance of the evidence is against the claim of service connection for hypertension, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
Heart Disorder

The Veteran contends that service connection for a heart disorder is warranted because it was incurred in-service or a result of service. Specifically, in an October 2009 statement, the Veteran asserted that his heart disorder was caused by physical exertion endured during his National Guard service.

The October 2016 VA examination report indicates an October 2016 diagnosis of cardiomyopathy. 

The Veteran's service treatment records from his period of service from May 1972 to May 1974 are silent for any diagnosis or treatment of cardiomyopathy, heart murmur, or another cardiovascular disorder. The Veteran's May 1972 entrance examination revealed no complaints, diagnosis, treatment, injury or events related to a heart disorder to include a heart murmur, and the clinical evaluation was normal for all bodily systems including the heart (thrust, size rhythm, and sounds); vascular system; and lungs and chest. The Veteran's blood pressure was within a normal range; reading 136/84. In the accompanying report of medical history, the Veteran also reported that he was in "good" health and specifically denied any heart trouble; palpitation or pounding heart; and high or low blood pressure. When the Veteran was examined at service separation in March 1974, his blood pressure was reported as 123/82. The clinical evaluation was normal for all bodily systems including the heart; vascular system; and lungs and chest. In the accompanying report of medical history, the Veteran also reported that he was in "good" health and specifically denied any heart trouble; palpitation or pounding heart; and high or low blood pressure. 

After a review of the record, the Veteran's first cardiovascular event occurred in July 2008 as shown in a private medical record. The Veteran arrived to the emergency room (ER) following a loss of consciousness. The record reflects that the Veteran was sitting at a table when he suddenly looked sweaty and pale and subsequently slumped forward. The Veteran did not actually fall, but had been lowered to the floor and essentially had been unconscious prior to the ER visit. The medical professional noted that the Veteran apparently never had anything like this happen in the past. An electrocardiogram performed at the time was normal with normal sinus rhythm and no acute ST elevation changes. An Echocardiogram with color Doppler and stress tested revealed normal cardiac structure with concentric left ventricular hypertrophy associated Grade 1 diastolic dysfunction. A September 2008 private medical record shows that a carotid ultrasound test showed minimal plaque formation, bilaterally, with no Doppler evidence of significant stenosis. An August 2009 private medical record confirmed an abrupt onset of low of consciousness in 2008 associated with hypertrophy, however, there was no evidence of myocardial ischemia or systolic murmur heard and the coronary arteries were anatomically normal. 

This treatment is decades after the Veteran's May 1974 service separation. The medical and lay evidence does not show that heart disease or a heart disorder had its onset during his period of service from 1972 to 1974 or manifested to a degree of 10 percent disabling or more within one year from his May 1974 separation from service, and a finding that it is related to service, to include on a presumptive basis, is not warranted. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a).

The Board finds that a preponderance of the evidence is against a finding that a heart disorder was caused by or was a result of active duty service and finds no such indication or relationship is demonstrated. The Veteran does not contend that a specific in-service injury or event that caused his heart disorder nor does he offer a medical opinion from a qualified medical professional establishing a nexus between his heart disorder and service. 

Following a VA examination in October 2016, the examiner opined that the Veteran's current heart disorder was less likely as not incurred in or was caused by in-service injury, event, or illness. The examiner provided the rationale there was no cardiomyopathy condition noted in service treatment records.

An addendum VA medical opinion was provided in April 2017. The examiner elaborated on his October 2016 opinion, indicating that it is less likely as not that the Veteran became disabled from myocardial infraction, a cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA training and explained that there is no objective evidence or a chronic [condition in] service treatment records correlating INACDUTRA to cardiac issues during a covered period of active duty service. 

Another addendum VA medical opinion was provided in May 2017. The VA examiner found that the Veteran was a credible witness and had considered the Veteran's lay statements, including his contention that his heart condition was caused by physical exertion with high blood pressure, as well as a heart murmur that he endured during National Guard service. The examiner indicated that she reviewed the active duty and presumptive period medical records with care and consideration and that it was her determination that it is less likely than not that the Veteran's claimed hypertrophic obstructive cardiomyopathy, (heart condition to include heart murmur) is related to and/or was aggravated by his active duty, and ACDUTRA and/or INACDUTRA National Guard tours of duty. The examiner cited to the Veteran's service treatment records, including dental records, May 1972 entrance and March 1974 separation examinations which were negative for any lay statements, diagnosis, treatment, or events related to hypertension. Further, she cited to medical literature, Echocardiography in Patients with Hypertrophic Cardiomyopathy: Usefulness of Old and New Techniques in the Diagnosis and Pathophysiological Assessment; Cardiovascular Ultrasound 20108:7, in stating that hypertrophic obstructive cardiomyopathy is a complex pathophysiologic heart disease characterized by the co-existence of left ventricular hyper contractile state, diastolic dysfunction, ischemic and obstruction. She also discussed July 2008, September 2008, and August 2009 private medical records in detail regarding the Veteran's first incurrence of a heart disorder. Specifically, the August 2009 private medical record showed no evidence of myocardial ischemia, and the coronary arteries were anatomically normal, and on examination there was no systolic murmur. The examiner indicated that medical notes were negative for clinical signs and symptoms related to hypertension complications resulting from physical exertion endured during National Guard service. The examiner, therefore, found that it is less likely than not that the Veteran's claimed hypertrophic obstructive cardiomyopathy had its onset during or was caused or aggravated by or is otherwise related to his ACDUTRA and INACDUTRA training and/or became disabled from a myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA training. The Board accords this medical opinion high probative value because of the detailed findings, which findings were based on the evidence of record and medical literature.

The Veteran has not demonstrated competency to offer opinions as to the etiology of his heart disorder and has not offered probative and competent medical evidence to support his assertions on medical etiology. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. at 462. Heart disorders require specialized training for determinations as to diagnosis and causation, and thus are not susceptible to lay opinions on etiology. Therefore, the Board finds that the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his heart disorder and service. 

The Board has considered evidence that showed that the Veteran's heart disorder did not incur until decades after service. VA examiners in October 2016, April 2017, and May 2017 have opined that the Veteran's current heart disorder is less likely than not caused by or a result of military service, to include his contention that his current heart disorder is the result of physical exertion during National Guard service. The Board finds that the Veteran's heart disorder did not manifest in service, and is not etiologically related to his active duty military service, including any period of ACDUTRA or INACDUTRA. Accordingly, service connection for a heart disorder is not warranted.

The preponderance of the evidence is against the claim of service connection for a heart disorder, to include hypertrophic obstructive cardiomyopathy, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for hypertension is denied.

Service connection for a heart disorder, to include hypertrophic obstructive cardiomyopathy, is denied.




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


